Citation Nr: 1113075	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  08 16-225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee osteoarthritis, status post medial meniscectomy.

2.  Entitlement to service connection for low back disability, to include as secondary to service-connected left knee osteoarthritis, status post medial meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to December 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claims.

The Veteran requested a hearing in his May 2008 formal appeal.  Subsequently, in June 2008, he submitted a hearing selection form showing that he no longer wanted a hearing before a Board member.  Therefore, the Board finds that his hearing request has been withdrawn.  38 C.F.R. § 20.702(e).

In December 2010, the Board remanded the matter to the RO for the purpose of obtaining the Veteran's recent VA treatment records and scheduling the Veteran for an additional VA examination where recent x-rays of the right knee and lower back would be obtained and reviewed by the examiner.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  The matter was returned to the Board in February 2011. 


FINDINGS OF FACT

1.  The Veteran's right knee disorder is not related to service and the preponderance of the evidence is against finding that the Veteran's right knee disorder is due to or related to his service-connected left knee osteoarthritis, status post medial meniscectomy.

2.  The Veteran's lower back disorder is not related to service and the preponderance of the evidence is against finding that the Veteran's lower back disorder is due to or related to his service-connected left knee osteoarthritis, status post medial meniscectomy.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2010).

2.  The criteria for entitlement to service connection for a lower back disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated April 2007 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  In light of the denial of the Veteran's claim for service connection, no disability rating or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess.

VA also has a duty to assist a claimant in obtaining evidence to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting the Veteran in the procurement of service treatment records, other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the RO has obtained the Veteran's service treatment records and VA treatment records.  The Veteran has not identified any additional relevant records that VA failed to obtain.  

Lastly, a VA examination was conducted in December 2010 in which the examiner reviewed the claims file, considered the Veteran's history of right knee and lower back problems, ordered and reviewed x-rays, and conducted an orthopedic examination.  As this exam was accurate, descriptive, and based on the complete medical record, including the Veteran's lay assertions, VA has fulfilled any duty to provide a thorough and contemporaneous medical examination. 

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


II.  Service Connection

The Veteran contends that he currently suffers from right knee and lower back disorders that were caused by his service-connected left knee osteoarthritis, status post medial meniscectomy.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.306.  "[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Additionally, certain chronic disabilities, including arthritis, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Here, however, there is no evidence of arthritis of the right knee or lower back within one year of separation from service in December 1960, so the presumptive provisions of 38 C.F.R. §3.307(a) and 3.309( a) for a chronic disease do not apply to this case.

Service connection may be granted on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disability.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence that shows:  (1) a current disability exists; (2) the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A layperson is also competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Thompson v. Gober, 14 Vet. App. 187, 188 (2000); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

VA treatment records dated in December 1999 show that the Veteran sought treatment for his ongoing orthopedic issues.  He was having increased left knee pain and stiffness with decreased range of motion, and postulated that his left knee problems were causing his back pain as he had been favoring the left knee for many years.  The Veteran was also seen for back pain in January 2004, where he also reported middle-of-the-night muscle spasms.  VA treatment records from March 2007 show that the Veteran contined to have pain from diffuse arthritis in the knees and back.

The Veteran was provided with a VA examination in June 2007.  The examiner diagnosed the Veteran with right knee strain and lumbar osteoarthritis.  In his opinion, the examiner noted the Veteran's lengthy history of left knee problems and thought it was possible that the Veteran has had more strain due to his left knee problem, but could not definitively answer the question without resort to speculation.  

The Veteran was provided with a second examination in January 2011.  Prior to this examination recent x-rays were obtained in accordance with the Board's December 2010 Remand order.  The examiner diagnosed the Veteran with right knee degenerative joint disease and severe degenerative disc disease and spondylosis of the lumbosacral spine.  

The December 2010 examiner provided the opinion that the Veteran's right knee degenerative joint disease and lumbosacral spine condition were not caused or aggravated by his service-connected left knee disability, because, based on the examiner's clinical experience, review of the medical literature, and review of the Veteran's medical records, there is no connection for one knee causing or aggravating a degenerative condition in the other knee or a degenerative condition of the lumbar spine.  Rather, the examiner thought it was likely that the Veteran's right knee condition and low back degenerative disease was caused by his history of marathon running and physical work.

The evidence shows that the Veteran has a currently diagnosed right knee and lower back disorder, consisting of right knee degenerative joint disease and severe degenerative disc disease and spondylosis of the lumbosacral spine.  However, the preponderance of the evidence is against finding that the Veteran's right knee degenerative joint disease and/or severe degenerative disc disease and spondylosis of the lumbosacral spine were either caused or aggravated by his service-connected left knee osteoarthritis, status post medial meniscectomy.

The Board also acknowledges the June 2007 VA examiner's opinion that it was "possible" that the Veteran has had more strain due to his left knee problem, but that he could not resolve the question without resort to speculation.  However, insofar as this opinion fails to provide a clear statement as to the etiology of the Veteran's low back and right knee disorders, the Board finds this opinion to be of little probative value.  See Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology); Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

Similarly, the Board acknowledges the Veteran's sincere belief that his right knee and lower back problems are related to his left knee osteoarthritis, and his observation that these symptoms have developed as his left knee problems have worsened.  However, here, the issue of whether these degenerative conditions are related to his left knee problems is a medical question, and its competent resolution requires specialized medical expertise.  See Jandreau, 492 F.3d at 1377 (holding that the question of whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).  

The December 2010 VA examiner reviewed the Veteran's medical records, conducted an examination, and provided an opinion based on the examiner's specialized medical knowledge gained from his clinical experience and review of the relevant medical literature.  Specifically, the examiner determined that the Veteran's history, which included a long history of physical work and marathon running in his early years, indicated that these activities were likely the cause of his current right knee degenerative joint disease and severe degenerative disc disease and spondylosis of the lumbosacral spine, and not his service-connected left knee osteoarthritis.  Furthermore, the examiner determined that neither the medical literature nor his clinical expertise supported the existence of a connection between left knee osteoarthritis and later-developing degenerative conditions.  For these reasons, the examiner determined that the Veteran's right knee degenerative joint disease and severe degenerative disc disease and spondylosis of the lumbosacral spine were not caused or aggravated by his left knee osteoarthritis.  As such, the Board finds that the examiner's opinion was premised on sufficient facts and data, was the product of reliable principles and methods, and that the examiner applied the principles and methods reliably to the facts of the case.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).  

Therefore, while the evidence shows that the Veteran does have a current diagnosis of right knee degenerative joint disease and severe degenerative disc disease and spondylosis of the lumbosacral spine, the competent and persuasive evidence of record shows that these disorders are not related to his service-connected left knee osteoarthritis, status post medial meniscectomy.  With regard to any claim for direct service connection for the claimed conditions, there is no evidence in the record showing a direct relationship between the Veteran's right knee and lower back disorders and his active service.  Furthermore, the Veteran did not allege that his right knee and lower back disorders were directly related to his active service.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory). 

As the preponderance of the evidence shows that the Veteran's right knee degenerative joint disease and severe degenerative disc disease and spondylosis of the lumbosacral spine are not caused or aggravated by his service-connected left knee osteoarthritis, status post medial meniscectomy, and there is no evidence directly linking the Veteran's right knee degenerative joint disease and severe degenerative disc disease and spondylosis of the lumbosacral spine to service, the benefit-of-the-doubt does not apply and the claim must be denied.  Gilbert, 1 Vet. App. 53-56; see also 38 C.F.R. § 3.102.  

ORDER

Service connection for a right knee disorder, to include as secondary to left knee osteoarthritis, status post medial meniscectomy, is denied. 

Service connection for a lower back disorder, to include as secondary to left knee osteoarthritis, status post medial meniscectomy, is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


